Title: Philip Mazzei to Thomas Jefferson, 24 September 1814
From: Mazzei, Philip
To: Jefferson, Thomas


          
            Stimatissimo, e carissimo Amico,  Pisa, 24 7bre, 1814.
            Per mezzo del Sigr David Bailei Wandeny, Console degli Stati Uniti a Parigi, mi pervenne la carissima e amorevolissima sua del 29 xbre, 1813,
				alla quale feci subito una breve risposta, e la mandai al Sigr Guglielmo Enrigo Crawford, nostro ministro Plenipotenziario in Francia, per mezzo del nostro Console all’Isole Boreali, il quale (venendo da Livorno per andar’a Parigi, e di là ritornare al suo Posto) ebbe la bontà di trattenersi un giorno e una notte in casa mia colla sua numerosa e angelica famiglia. Questa la mando al Sigr David Bailei Wandeny, come la precedente.
            Ò tradotto la sua lettera per comunicarla agli Amici qui, a Livorno, a Lucca, e a Firenze. Il tutto è stato letto con sommo piacere, a riserva del tradimento del nostro primo Generale, e il massacro alle frontiere, che ànno eccitato lo sdegno, e l’ira universale.
            Il Sigr Bernardo Lessi, Legale sommo, stato Auditore qui e a Livorno, poi Avvocato Regio in Firenze, Auditore al Supremo Tribunal di Giustizia, ed è ora Membro del Real consulta (che rappresenta il Sovrano) mi ci rispose come segue
             “Ò letto l’interessante lettera di Jefferson con sommo piacere, ed ò ammirato l’uomo di Stato, l’amico dei suoi simili, l’amico vostro. Non lasciai trascorrere un momento per comunicarla al Fabbroni, ed eccovi la sua risposta.”
            (Sono veramente grato all’Amico Filippo, e a voi, per la comunicazione dell’interezzante lettera. Il candore che vi regna, e il carattere di chi la scrive, danno la più alta autenticita ai fatti, riferiti dai novisti che Stanno in contrasto
				con i fatti riferiti dai novisti venali. Avrei curiosità di sapere quel che è seguito dal Gennaio a questa parte.)
            Continovazione della lettera di Lessi.
            “Intanto ritorno nelle vostre mani l’interessantissima lettera di Jefferson, ed unisco al plico i recapiti riguardanti l’eredità del Bellini. Le sorelle morirono, e l’erede è un certo Prete Fancelli, in correspettività dei soccorsi caritatevoli dati alle medesime quando erano in vita.
				La
				Luisa, che fa testamento, stava in casa sua, ed era trattata ed assistita come se fosse stata sua sorella. I recapiti che vi mando non ànno firma di mercanti, per quanto abbiano tutte le altre
				legalizzazioni. Non vorrei che restassero infruttuosi, giacchè ànno costato mille impazzamenti.”
            Ella si ricorderà, che mandai al Sigr Bracken la procura delle sorelle del Bellini per vendere il moro, la mora, e i mobili, che lasciò il fratello. Le sopraddette carte di procura sono voluminose, e costerebbe molto il mandarle a Parigi per la posta; onde aspetterò che
				vengano a Livorno i nostri bastimenti mercantili, dei quali si spera che ne venranno molti, e presto; ma intanto La prego d’informarsi di quel che à fatto Bracken, onde poter’agire subito che riceverà le sopraddette carte.
            Ella mi dice: “Il messaggio del Presidente all’apertura del Congresso vi darà un dettaglio esatto della nostra condotta. Conoscendo il vostro affetto per questo Paese, e il vostro desiderio per la sua prosperità, ò creduto che la
				relazione dei suoi eventi vi avrebbe fatto piacere.” Desidero di vederlo; ma se non me lo manda presto, non lo vedrò. Si ricordi, che ò 11 anni più di Lei, come ne à Ella più di Madison. E, oltre il peso di 84 anni che
				terminerò il 25 del prossimo xbre, ò le gambe gonfie, e soffro molto, dovendo tenere una fasciatura con un piombo, che pigia fortemente sul pube, per
				impedire all’intestino Colon l’introito nello scroto, dove inevitabilmente produrrebbe un’ernia incarcerata.
            Le son molto grato della vendita della mia casa e lot in Richmond, il cui prodotto à superato la mia aspettativa; ma gradirei che mi fosse rimesso immediatamente per più motivi.
				Ella probabilmente saprà, che l’insaziabile tirannia di Napoleone à rovinato tutti i Paesi dove à potuto dominare, e che gl’individui più strapazzati e angariati sono stati i conosciuti, o supposti nemici del potere arbitrario. Conseguentemente io sono
				stato uno dei piu perseguitati, onde le mie finanze ànno molto sofferto, e mi sarebbe di gran sollievo il poter ritirare il prodotto del mio stabile immediatamente, poichè la grande scarsezza del
				denaro, causata dal Tiranno, fa sì che il denaro può impiegarsi adesso con mallevadoria territoriale a uno per 100 il mese. Io dunque preferirei volentieri il rilasciare al Compratore una somma discreta, piuttosto che
				aspettare uno, o 2 anni a riceverne il capitale. La prego  di farmi ottener l’intento, riflettendo ancora, che difficilmente si può ottenere dagli Esecutori Testamentari la circospezione e
				l’attenzione d’un marito e d’un padre.
            Mi confermo ex corde qual sempre fui dal momento che La conobbi, e sarò usque ad mortem,
            Suo cordiale amico,Filippo Mazzei.
          
          
            P.S. Di questa ne manderò altre copie con i bastimenti Americani, che venranno a Livorno.
          
         
          Editors’ Translation
          
            
              Esteemed, and dearest Friend,  Pisa, 24 September, 1814.
              I received your most kind and precious letter dated 29 December 1813 through Mr. David Bailie Warden, United States consul at Paris. I immediately wrote a brief reply and sent it to Mr. William Henry Crawford, our minister plenipotentiary in France, by way of our consul in the Balearic Islands (who was traveling from Leghorn to Paris and from there returning to his post). He along with his numerous and angelic family were good enough to stay a day and a night at my home. As with the preceding letter, I am sending this through Mr. David Bailie Warden.
              I translated your letter so as to communicate it to friends here, in Leghorn, Lucca, and Florence. The contents were read with great pleasure, except for the sections on the betrayal of our foremost general and the massacre at the border, both of which have roused universal disdain and anger.
              Mr. Bernardo Lessi, an excellent lawyer, formerly auditor here and in Leghorn, later royal advocate in Florence and auditor of the supreme court of justice, and now a member of the royal council (which
			 represents the sovereign), answered me as follows
              “I read Jefferson’s interesting letter with great pleasure and admire him as a statesman, a friend to his fellow man, and to you. I did not let a moment pass before communicating it to Fabbroni, and here is his response.”
              (I am truly grateful to our friend Philip and to you for communicating this interesting letter. Its pervasive candor and its author’s character lend the utmost authenticity to the facts it contains, which contrast with those reported by writers for hire. I would be curious to know what has happened since January.)
               Lessi’s letter continues.
              “In the meantime I am returning Jefferson’s most interesting letter to you, and I am including in the package the documents regarding Bellini’s estate. His sisters have died, and the heir is a certain Father Fancelli, who is being compensated for the charitable care he gave the sisters during their lifetime. Luisa, who wrote the will, lived in his home and was treated and cared for as if she were his sister. The papers I am sending you do not have  the merchants’ signature, although they have all the other legal authentications. I hope these papers will not prove useless, especially as they have already caused a thousand headaches.”
              You will recall that I sent the Bellini sisters’ power-of-attorney to Mr. Bracken to allow him to sell the negro, the negress, and the furniture left by their brother. The abovementioned proxy papers are voluminous, and it would cost a great deal to send them to Paris by mail; therefore I will wait for our cargo ships to come to Leghorn. We hope many will soon come; but in the meantime I would ask you to please find out what Bracken did, so as to be able to act quickly as soon as you receive the above papers.
              You say to me: “The President’s message at the opening of Congress will give you an exact account of our actions. Knowing your affection for this country and your wishes for its prosperity, I thought that a report on its events would please you.” I wish to see it; but if you do not send it to me soon, I will not. Remember, I am eleven years your senior, exactly as much older as you are than  Madison. And, in addition to the weight of my eighty-four years, which I will reach next 25 December, my legs are swollen and I am in great pain, as I have to wear a support belt with a lead seal that presses
			 heavily against my groin in order to prevent my colon from entering my scrotum, where it would inevitably produce a strangulated hernia.
              I am very grateful to you for the sale of my house and lot in Richmond, the proceeds of which surpassed my expectation. But I would prefer, for a number of reasons, for it to be remitted to me immediately. You probably know that Napoleon’s insatiable tyranny has ruined all the countries he has managed to dominate, and that the known, or alleged, enemies of arbitrary power have been the most battered and oppressed.
			 Consequently I have been one of the most persecuted, and as a result my finances have suffered greatly. I would be greatly relieved if I could collect the income from my estate immediately,
			 especially as
			 the scarcity of money, on account of the tyrant, is such that one can now invest in landed securities at a rate of one percent per month. Therefore I would gladly prefer to discount substantially the sale price to the buyer, rather than
			 have to wait one or two years to receive the principal. Please help me to accomplish this, recalling again how difficult it is to get the same kind of care and attention from estate executors that one gets
			 from
			 a husband or a father.
              I pledge myself from my heart, as I have been since the moment I met you and will always be until death,
              Your cordial friend,Philip Mazzei.
            
            
              P.S. I will send other copies of this by the American ships that come to Leghorn.
            
          
        